      Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                 )
 RUSSELL, et al.                                 )
                                                 )
 Plaintiffs,                                     )
                                                 )
 v.                                              )   Case No. 4:19-cv-00226
                                                 )   (Class Action)
 HARRIS COUNTY, TEXAS, et al.                    )   The Honorable Lee H. Rosenthal
                                                 )   U.S. District Judge
 Defendants.                                     )
                                                 )

                        [PROPOSED] AGREED PROTECTIVE ORDER

         Pursuant to Federal Rule of Civil Procedure 26, and it appearing that discovery in the

above-entitled action is likely to involve the disclosure of physical or mental health information,

financial information, and drug and alcohol abuse records, IT IS HEREBY ORDERED:

         1.      This Order shall apply to all documents, tangible things, or other items, or portions

                 thereof, and the information contained therein, which any person or entity

                 designates    as    “Confidential       Material”   in   the   manner      described

                 below. “Confidential Material” as used herein means any type of information

                 which is designated as confidential by the supplying party. The supplying party is

                 permitted to designate as “Confidential Material” only items which it believes in

                 good faith contains (a) physical health information, (b) mental health information,

                 (c) financial information, (d) drug or alcohol abuse records, (e) social security

                 numbers, (f) month and day of birth, (g) email addresses, (h) home addresses

                 (except zipcode; also, a designation of “Homeless” is not confidential), (i) personal

                 / cellular telephone numbers, (j) driver’s license numbers, or (k) information made

                 confidential by law. The Parties may confer and agree that other personal




                                                     1
Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 2 of 12




           information must be deemed Confidential and redacted prior to filing. If the Parties

           reach agreement, no modification of this Order will be required.

        a. If a party wishes to designate other types of information “Confidential,” it must

           attempt to reach agreement with the receiving parties. If no agreement can be

           reached, the producing party may designate the information “Confidential,” and

           must move the Court within seven (7) days of production to designate the

           information “Confidential.” Until the Court rules, the information will be treated as

           Confidential under this Protective Order. If the producing party does not move the

           Court to designate the information “Confidential” within seven days then the

           information will be deemed not Confidential and not subject to this Order.

   2.      The following information may not be designated “Confidential,” absent specific

           approval by the Court, which must be sought with sufficient time to ensure timely

           production:

        a. Information that is in the public domain at the time it is requested or disclosed;

        b. Information that becomes part of the public domain through no fault of another

           party; or

        c. Information that is subject to production pursuant to Texas law, e.g., the Public

           Information Act;

   3.      Any Party that designates documents or information “Confidential” must state with

           specificity, at the time of production, the portion of the document that is

           Confidential and whether it is Confidential because it includes (a) physical health

           information, (b) mental health information, (c) financial information, (d) drug or

           alcohol abuse records, (e) social security numbers, (f) month and day of birth, (g)




                                               2
Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 3 of 12




           email addresses, (h) home addresses (except zipcode; also, a designation of

           “Homeless” is not confidential), (i) personal / cellular telephone numbers, (j)

           driver’s license numbers and/or (k) information made confidential by law.

   4.      Documents or portions thereof may be designated “Confidential Material” by the

           producing person or entity by:

        a. Marking “CONFIDENTIAL” on the face of the documents and on each successive

           page containing confidential information and stating with specificity the portion of

           the document that is “Confidential” and the basis for the designation;

        b. Indicating to undersigned counsel of record, in writing and with as much specificity

           as is practicable, that a certain document or category of documents, or any portion

           thereof, shall be deemed Confidential Material, and stating with specificity the

           portion of the document that is “Confidential” and the basis for the designation; or

        c. Employing any other reasonable method agreed to by the parties, so long as that

           method includes stating with specificity the portion of the document that is

           “Confidential” and the basis for the designation.

   5.      For deposition testimony or exhibits to be entitled to protection under this Agreed

           Protective Order, a party may designate the testimony and exhibits disclosed at a

           deposition as “CONFIDENTIAL” by requesting the reporter to so designate the

           transcript or any portion of the transcript at the time of the deposition, or within

           seven (7) days of receipt of the deposition transcript. During the transcription and

           following seven (7) day period after a deposition session, the transcript and exhibits

           must be treated as CONFIDENTIAL, unless the disclosing party consents to less

           confidential treatment of the information.




                                               3
Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 4 of 12




   6.      The protections conferred by this Order cover not only Confidential Material, but

           also any information copied or extracted therefrom, as well as copies, excerpts,

           summaries or compilations thereof, plus testimony, conversations or presentations

           by parties in hearings or other settings that might reveal confidential information.

   7.      Where a party produces Confidential Material stored or recorded in electronic or

           magnetic media (including information, databases, or programs stored on

           computers, discs, networks, tapes, or cloud-based storage) (“Electronically Stored

           Data” or “ESI”), the producing party must label the material as Confidential

           Material. The producing party may do so in a cover letter that refers generally to

           Confidential Material, or by marking “CONFIDENTIAL” directly on the media

           that contains the Confidential Material. If a party that receives ESI designated as

           Confidential Material then reduces that material to hard-copy form for purposes of

           disclosure to anyone other than counsel of record and their respective employees

           and support personnel, that party must mark any hard-copy material according to

           the terms set forth in Paragraph 2.

   8.      Data:

        a. The only data that may be designated Confidential in this case, absent authorization

           from the Court or the consent of all parties, is data that is listed in Section 1(a)–(k).

           The Parties may confer and agree that other personal information should be deemed

           Confidential and redacted prior to filing. If the Parties reach such an agreement, the

           Parties should notify the Court and the information must be treated as Confidential

           pursuant to this Order. When producing information it believes in good faith should

           be designated “Confidential,” the disclosing party may designate only the portion




                                                 4
Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 5 of 12




           of the data—whether produced as a spreadsheet, PDF file, or in any other form—

           that includes such information as “Confidential.” If the Confidential information is

           removed from the document, the document will no longer be considered

           Confidential under this Order.

        b. Notwithstanding any Confidential designation, all parties may use data containing

           Confidential information if the document is anonymized. A document will be

           considered sufficiently anonymized for public disclosure if Names, SPNs, and case

           numbers, are replaced with alpha-numeric indicators. Social security numbers,

           phone numbers, month and day of birth, and home address (except zipcode) must

           still be redacted. However, physical health information, mental health information,

           financial information, drug or alcohol abuse records, may be included in a

           document that does not contain the personal identifying information listed in this

           section, specifically: name, SPN, case number, social security number, phone

           number, month and date of birth, and home address (except zip code or “Homeless”

           notation). If a document is anonymized as such, it will no longer be considered

           “Confidential” and will not be subject to this Protective Order.

   9.      Confidential Material shall only be used for purposes of this lawsuit and for no

           other purpose whatsoever except as otherwise permitted by this Order or required

           by law, and may be disclosed only to the following persons:

        a. counsel for the parties and their respective employees and support personnel;

        b. parties to the lawsuit and their respective employees and support personnel;

        c. the Court and Court personnel;




                                              5
Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 6 of 12




         d. experts and consultants of the parties, and the employees of such experts and

            consultants, retained or consulted by counsel of record for any party for the sole

            purpose of assisting counsel in the lawsuit;

         e. employees of contracted or supportive copying, imaging, translation and computer

            services for the sole purpose of copying, imaging, translating or organizing

            documents;

         f. any person indicated on the face of a document or accompanying cover letter, email

            or other communication to be the author, addressee or a copy recipient of the

            document;

         g. witnesses or deponents; and

         h. other persons only by written consent of the parties or upon order of the Court and

            on such conditions as may be agreed or ordered.

   10.      Prior to disclosing “Confidential Information” to a receiving party’s expert,

            consultant, or employees, the receiving party must provide to the producing party

            a signed Confidentiality Agreement in the form attached as Exhibit A.

   11.      Counsel is responsible for the adherence by experts, consultants, employees, and

            third-party vendors to the terms and conditions of this Agreed Protective Order.

   12.      The persons governed by this Order shall not disclose or otherwise use the

            Confidential Material or the information contained in the Confidential Material,

            except in connection with this lawsuit and pursuant to the terms set forth herein.

            Confidential Material must be stored and maintained by a receiving party at a

            location and in a secure manner that ensures that access is limited to persons

            authorized under this Order.




                                               6
Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 7 of 12




   13.   All persons governed by this Order, by reviewing Confidential Material, shall agree

         to the jurisdiction of this Court over their person for the purpose of any action

         seeking to enforce the terms and conditions of this Order, or for any action for

         contempt for violation of the terms of this Order.

   14.   Any nonparty from whom discovery is sought must be informed of, and may obtain

         the protection of, this Order. The party seeking discovery must give a copy of this

         Order to non-parties from whom discovery is sought. The nonparty may invoke

         the terms of this Order by so advising the parties to the lawsuit in writing or by

         asserting such protections on the record during any deposition or similar

         proceeding. Any such nonparty shall have standing to appear in the lawsuit in order

         to file motions and oppose motions, as necessary, to protect such nonparty’s rights

         in its information.

   15.   A party may designate as Confidential Material any information contained in

         documents that are in the possession of a nonparty, from whom discovery is sought,

         if that party believes, in good faith, that the documents contain the party’s

         confidential information. Disputes over the designation of third party material as

         confidential shall be made in accordance with the process as outlined in paragraph

         17.

   16.   If any party disputes the designation of any document as Confidential Material, the

         parties must attempt to resolve by agreement the question whether or on what terms

         the document is entitled to confidential treatment. If the parties are unable to agree

         as to whether the document is properly designated as Confidential Material, counsel

         for the party objecting to the designation of confidential may file an appropriate




                                             7
Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 8 of 12




            motion with the Court, seeking an order stating that the disputed designation is

            improper. The burden rests upon the person or entity seeking confidentiality to

            demonstrate that such designation is proper. Until a final resolution of the dispute

            is achieved either through consent or court order, all parties shall treat the

            designated documents as Confidential Material.

   17.      Nothing in this Order shall prevent any person or entity from using or disclosing its

            own documents or information.

   18.      A person’s compliance with the terms of this Order shall not operate as an

            admission that any particular document is or is not (a) confidential, (b) privileged

            or (c) admissible in evidence.

   19.      This Order shall survive the termination of the lawsuit, and except as otherwise

            provided herein:

         a. Within sixty (60) days after final judgment in this action, including the exhaustion

            of all appeals, or within sixty (60) days after dismissal pursuant to a settlement

            agreement, each party or other person subject to the terms of this Protective Order

            is under an obligation to destroy or return to the producing party all materials and

            documents containing “Confidential Information,” and to certify to the producing

            party that this destruction or return has been done. Notwithstanding the above

            provisions, counsel of record shall be permitted to keep one copy of all filings,

            transcripts, exhibits, and attorney-generated documents referring to Confidential

            Material for archival purposes, provided that such documents are viewed only by

            the attorneys and their employees, and not by the parties themselves or any other




                                               8
Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 9 of 12




         individual, and treated as Confidential in accordance with this Order for the

         duration of the possession of such material.

   20.   Any person in possession of Confidential Material who receives a subpoena (or

         other process) from any person or entity that is not a party to this Order seeking

         production or other disclosure of such Confidential Material shall promptly give

         notice by email to counsel for the person or entity who produced and/or designated

         the materials as Confidential identifying the materials sought and attaching a copy

         of the subpoena (or other process). Such email notice shall be given at least ten

         (10) business days before any production or other disclosure is required. Where an

         objection is timely communicated to the party receiving the subpoena (or other

         process), no Confidential Material may be produced in response to the subpoena

         (or other process) until the dispute over production is resolved either by court order

         or agreement.

   21.   The production of any privileged or otherwise protected material is not a waiver or

         impairment of any claim of privilege or protection including, but not limited to, the

         attorney-client privilege and the protection afforded to work-product materials or

         their subject matter. Upon receiving notice from the producing party that such

         material has been produced, the material and any copies or summaries must be

         returned to the producing party as soon as practicable after receipt of such notice.

         Return of the allegedly privileged information in no way prejudices or impairs the

         returning party’s rights to challenge the privilege contention of the producing party

         or non-party; provided, however, that if the producing party has made a demand for

         the return as set forth above, the basis of such challenge shall not include an




                                             9
Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 10 of 12




         argument that the producing party waived privilege or protection by inadvertent

         production.

   22.   The production of any documents without the confidentiality legend or the failure

         to designate deposition testimony as confidential, which should have been so

         designated, shall not be deemed a waiver of the right to designate such materials as

         Confidential in accordance with this Order.

   23.   Confidential information may be filed on the public docket and shared publicly if

         the Confidential portions of the document—i.e., those portions of the document

         listed in Section 1(a)–(k)—are redacted, or if the protocol in Section 8(b) is

         followed. The Parties may agree that other information must be redacted or replaced

         with alpha-numeric indicators prior to filing on the public record.

   24.   Nothing in this Order supersedes or changes the obligations imposed by Texas law

         regarding the production or preservation of public information or the transfer of

         information for archival purposes. To the extent this Order, including the

         destruction provisions, conflicts with any provision of Texas law, Texas law

         controls.

   25.   Nothing in this Order abridges the right of any person to seek its modification by

         the court in the future.

   IT IS SO ORDERED.

   ENTERED this ______ day of September, 2020.



                                       ___________________________________
                                       Judge Lee H. Rosenthal




                                            10
  Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 11 of 12




                                            Exhibit A

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                       )
 MARANDA LYNN ODONNELL, et al.                         )
                                                       )
                        Plaintiffs,                    )
                                                       )
 v.                                                    )   Case No: 16-cv-01414
                                                       )   (Consolidated Class Action)
 HARRIS COUNTY, TEXAS, et al.                          )   The Honorable Lee H. Rosenthal
                                                       )   U.S. District Judge
                                                       )
                        Defendants.                    )
                                                       )
                                                       )


                    CONFIDENTIALITY AGREEMENT FOR EXPERT,
                    CONSULTANT OR EMPLOYEES OF ANY PARTY


I, ______________________________, under penalty of perjury, 28 U.S.C. § 1746, state that:

         1.      Information, including documents and things, designated as “CONFIDENTIAL”
or “Confidential Material,” as defined in the Agreed Protective Order entered in the above-
captioned action (“Agreed Protective Order”), is being provided to me pursuant to the terms and
restrictions of the Agreed Protective Order.

       2.      I have been given a copy of and have read the Agreed Protective Order.

       3.      I am familiar with the terms of the Agreed Protective Order and I agree to comply
with and to be bound by its terms.

        4.     I submit to the jurisdiction of the United States District Court for the Southern
District of Texas for enforcement of the Protective Order.

        5.      I agree not to use any “Confidential Material” disclosed to me pursuant to the
Agreed Protective Order except for purposes of the above-captioned litigation and not to disclose
any of this information to persons other than those specifically authorized by the Agreed Protective
Order, without the express written consent of the party who designated the information as
confidential or by order of the presiding judge.




                                                  11
  Case 4:19-cv-00226 Document 272-1 Filed on 09/03/20 in TXSD Page 12 of 12




       6.       I also agree to notify any stenographic, clerical or technical personnel who are
required to assist me of the terms of this Agreed Protective Order and of its binding effect on them
and me.

        7.     I understand that I am to retain all documents or materials designated as or
containing “Confidential Material” in a secure manner, and that all such documents and materials
are to remain in my personal custody until the completion of my assigned duties in this matter,
whereupon all such documents and materials, including all copies thereof, and any writings
prepared by me containing any “Confidential Material” are to be returned to counsel who provided
me with such documents and materials.


Signed at _______________, _________, this ________ day of ___________, 20__.


                                                  _______________________________
                                                  Signature




                                                  12
